Case 1:19-cv-00109-SM Document 48-25 Filed 05/18/20 Page 1 of 2




      Exhibit 25
         Case 1:19-cv-00109-SM Document 48-25 Filed 05/18/20 Page 2 of 2


                                       Student Academic Support Services Center
                                       Dartmouth College
                                       6064 Carson Hall, Suite 125, Hanover NH 03755-3529
                           i
                                   .   Tel: (603) 646-2243
                                       Fax: (603) 646-6166
      UNDERGRADUATE DEANSOFFICE        Email: Dean.of.Undergraduate.Students@Dartmouth.Edu


  November 16, 2017


                                                   CONFIDENTIAL



  Mark I. Anderson ‘18
  Via E-mail: Mark.I.Anderson.18@dartmouth.edu


  Dear Mark:


             I am writing to inform you that I am imposing an immediate temporary
  suspension, effective today. This is in response to the e-mail that you received today
 from Katharine Strong in the Judicial Affairs Office.


             This immediate temporary suspension requires that your access to campus
 remains as outlined by Dean Biron in her October 26, 2017 letter to you and that you may
 not return to the College campus without specific prior permission from Dean Hudak.It
 is also a condition of this suspension that you may not be anywhere on campusother than
 the Dick’s Houseinfirmary. Failure to comply with these conditions will lead to
 additional disciplinary action.


             It is extremely important that you be in contact with the Judicial Affairs Officer,
 Katharine Strong.


            The temporary suspension will remain in force until formal disciplinary
proceedings have been concluded. The condition that you not return to campus without
prior specific permission from Dean Hudak will remain in force until you are notified
otherwise in writing.

            I knowthat this is a difficult time for you, and wish you the best in addressing the
circumstancesthat led foyourbehavior.

                               /            /
Sincerely,                 /           fe
                                            é



Brian D.Reed
Associate Dean for Student Academic Support Services and
Dean of Undergraduate Students



Cc:         Parents
            Katharine Strong
            Anne Hudak
            Student File




                                                                                               DARTMOUTH003823
